Citation Nr: 1317589	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-45 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for degenerative joint disease (DJD) of the right ankle (formerly characterized as status post trauma of the right ankle) prior to November 20, 2009, and in excess of 10 percent thereafter.     


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a compensable rating for DJD of the right ankle (then classified as status post trauma of the right ankle).  Jurisdiction of the Veteran's claims file has subsequently been transferred to the St. Petersburg, Florida, RO.

During the course of the appeal, a March 2010 rating decision granted an increased rating, to 10 percent, for the Veteran's DJD of the right ankle, effective November 20, 2009 (date of receipt of the Veteran's VA Form 9, Appeal to the Board, as evidence of increased disability).  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, this issue has been characterized as shown on the first page of this decision.

A January 2011 rating decision granted service connection for bilateral pes planus, which was assigned an initial 10 percent disability rating.  Adjudication of the application to reopen the claim for service connection for tinnitus and entitlement to service connection for a pulmonary disorder, claimed as due to in-service asbestos exposure, were deferred.  As these two issues have been raised but not adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  Following the final May 1981 rating decision that granted service connection for the Veteran's right ankle disability, his claim for an increased rating was received on September 19, 2008.

2.  Resolving all doubt in favor of the Veteran, for the entire appeal period, his right ankle disability is manifested by degenerative changes, right ankle pain, decreased speed of motion, swelling, tenderness, instability, flare-ups, and angulation of the os calcis of 20 degrees inward resulting in functional loss that most nearly approximates moderate limitation of ankle motion with dorsiflexion to 10 degrees and plantar flexion to 30 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalecotmy, or impairment of the tibia and fibula.


CONCLUSION OF LAW

For the entire appeal period, a rating of 10 percent, but no higher, is warranted for right ankle DJD.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1-4 .7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 U.S.C.A. §§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as a report of a post-service private MRI of his right ankle have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.        

Although the Veteran did not attend a VA examination initially scheduled in 2008, he was subsequently afforded examinations in February 2009 and January 2010 so as to assess the current severity of his right ankle disability.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's service-connected right ankle disability as they include an interview with the Veteran, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Background

An April 1981 rating decision, which was issued in May 1981, granted service connection for, in pertinent part, status post trauma of the right ankle which was assigned an initial noncompensable disability rating as of June 20, 1980 (the day after service discharge).  The Veteran's most recent claim for an increased rating was received on September 19, 2008.  

In connection with his current claim for an increased rating, the Veteran failed to attend a VA examination scheduled in October 2008.  A November 2008 rating decision denied a compensable rating for the service-connected right ankle disability.  

Thereafter, in a January 2009 letter, the Veteran indicated that he was willing to report of a VA rating examination.  On VA examination in February 2009, the Veteran's claim file was not available for review.  At such time, he reported that he had not had any official treatment for his right ankle disability, but reported having repetitive problems with his ankle and intermittent pain in the right ankle, with remissions.  He had no incapacitating episodes of arthritis.  The Veteran was able to stand for up to one hour and walk one to three miles.  He did not use any device or aid in order to ambulate.  While it was reported that a weight-bearing joint was affected, his gait was normal.  The Veteran was currently employed full-time as a technical instruction for the Louisiana Energy Service and he had lost time from work only due to taking a vacation.  

On examination, there was no deformity, giving way, instability, stiffness, weakness or incoordination of the right ankle, although the Veteran had right ankle pain and decreased speed of motion of that joint.  There had been no episodes of dislocation, subluxation, or locking.  There was some swelling but no effusion.  His condition affected motion of the right ankle and he had flare-ups.  

Right ankle X-rays revealed a small posterior calcaneal enthesopyte and mild degenerative changes in the medial and lateral gutters.  It was reported that the Veteran had significant effects from the right ankle disability upon his usual occupation due to decreased mobility, pain, and problems lifting and carrying objects which had resulted in his being assigned to different duties.  There were also effects upon his usual activities of daily living with a moderate impact upon chores, shopping, exercise, sports, and recreation but none upon traveling, feeding, bathing or dressing himself, and none upon toileting, grooming or driving.     

In an April 2009 addendum, it was reported that the Veteran had questionable swelling of the right ankle with vague tenderness, laterally.  Dorsiflexion against gravity was to 20 degrees actively and passively without pain.  Plantar flexion against gravity was to 45 degrees actively and passively without pain.  Eversion as to 20 degrees and inversion was to 30 degrees, both against gravity, actively and passively without pain.  There was no additional limitation of motion upon repetition of any of the tested motions.  

An April 2009 rating decision confirmed and continued a noncompensable rating for the service-connected right ankle disability.  The Veteran's May 2009 notice of disagreement (NOD) merely disagreed with the continued assignment of a noncompensable disability rating for the service-connected right ankle disability.  Therein, he did not report and signs, symptoms, complaints or other facts or circumstances relating to that disability.  A statement of the case was issued in October 2009.

The Veteran's VA Form 9, Appeal to the Board, was received on November 20, 2009.  He stated that at the time of his last evaluation he was not having pain in his ankle.  He had had to change his activities to prevent right ankle pain.  He could not run often or referee soccer games, an activity he had engaged in since 1981.  This lack of capability was causing deterioration of his health, generally, as he put on more weight.  

On VA orthopedic examination in January 2010, the Veteran reported that his right ankle had gotten worse and it was unstable at times.  He was unable to stand for long periods, and that he could not squat or run without the ankle giving way.  He reported that the ankle was deformed from a long history of twisting and trauma to the outer aspect of the ankle.  The course since onset had been intermittent with remission.  He reported using a brace for the right ankle and used rest, ice, and elevation with poor results.  He had not been hospitalized nor had surgery for the disability.  

The Veteran reported having right ankle deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased joint speed, swelling, and tenderness as well as severe flare-ups every 2 to 3 weeks lasting 3 to 7 days.  He had no episodes of dislocation or subluxation and no locking or effusion.  

Precipitating events were standing too long, squatting, running, walking and unexpected turns of the ankle.  Alleviating factors were rest, elevation, ice, heat, and use of a brace.  As to the effects of flare-ups on motion and other function, the Veteran had twisted his ankle while refereeing a soccer game and had limped throughout the rest of the game and had limped for 3 to 4 days thereafter.  He had had to give up his referee job after this incident.  However, it was reported that he had no incapacitating episodes of arthritis.  He was able to stand for up to one hour.  He occasionally and intermittently used an ankle brace.  Since he was no longer a referee, he did not use the brace as often.  

On examination, the Veteran's gait was normal.  There was evidence of abnormal weight bearing, as shown by callous formation on the lateral and posterior heels of each foot.  He also had an abnormal shoe wear pattern, with increased wear on the outside edge of the left heel and increased wear on the outside edge of the right heel.  The right great toe was in a valgus position, by 20 degrees, and his weight was carried over the great toe.  With weight-bearing, his pes planus was total and with nonweight-bearing he had slight arches.  

On physical examination, there was no evidence of deformity, edema, malalignment, tenderness, instability, or abnormal motion of the right ankle.  However, it was also reported that he did have instability of the right ankle.  There was a valgus angulation of the os calcis of 20 degrees, inward, with weight-bearing and walking.  The right ankle was deformed on the lateral aspect with tenderness with palpation and movement to the correct position.  Objectively, range of motion testing revealed that dorsiflexion was from 0 to 10 degrees and that plantar flexion from 0 to 30 degrees, with no pain on motion noted.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions.  There was no joint ankylosis.  It was specifically noted that he had pes planus.  The diagnoses were DJD of the right ankle and bilateral pes planus, moderate of the right foot and mild in the left foot.  

It was noted that the Veteran continued to be employed full-time as a senior technical instructor and had not lost any time from work.  The significant effects of his right ankle disability were decreased mobility and pain.  There were also effects upon his usual activities of daily living with a moderate impact upon chores, exercise, and recreation; mild upon shopping and traveling; but none upon feeding, bathing or dressing himself, toileting, grooming or driving.  

A private Magnetic Resonance Imaging (MRI) of February 2010 revealed mild scattered subchondral cystic degenerative changes in the medial and lateral talar articular surface, mild diffuse thinning of articular cartilage around the ankle mortise in the mid and hindfoot, mild attenuation of the anterior talofibular ligament fibers, and fluid in the tendon sheaths of flexor digitorum and hallucis distally in the plantar soft tissues.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart, supra.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).  In this regard, the Board notes that an April 1981 rating decision, which was issued in May 1981, had granted service connection for residuals of right ankle trauma and assigned an initial noncompensable rating, effective June 20, 1980.  The Veteran did not enter a notice of disagreement with respect to the initially assigned rating.  Moreover, no additional evidence referable to the Veteran's right ankle was associated with the claims file within one year of the issuance of such decision.  38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thereafter, VA received the Veteran's current claim for an increased rating for his right ankle disability on September 19, 2008.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran's service-connected right ankle disability is rated as noncompensable prior to November 20, 2009, and as 10 percent thereafter pursuant to Diagnostic Code 5271, which pertains to limited motion of the ankle.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a. Plate II. 

Diagnostic Code 5003 pertinent to degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.

Diagnostic Code 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

Diagnostic Code 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

Diagnostic Code 5274 provides for a 20 percent rating for an astragalecotmy.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability and notes that his statements are competent to describe certain symptoms associated with the disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the lay statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected ankle disability.   

Resolving all doubt in favor of the Veteran, for the entire appeal period, the Board finds that his right ankle disability is manifested by degenerative changes, right ankle pain, decreased speed of motion, swelling, tenderness, instability, flare-ups, and angulation of the os calcis of 20 degrees inward resulting in functional loss that most nearly approximates moderate limitation of ankle motion with dorsiflexion to 10 degrees and plantar flexion to 30 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalecotmy, or impairment of the tibia and fibula.

The Board also notes that, to the extent that the Veteran's right ankle disability has resulted in bilateral pes planus, he has been awarded service connection for such disability in a January 2011 rating decision.  A 10 percent rating was assigned based on the findings at the 2010 VA examination, to include the right great toe in a valgus position, by 20 degrees, weight was shifted over the great toe area, increased wear on the outside of both shoes, and pes planus was total when weight-bearing.   

The Board finds that the Veteran is entitled to a rating of 10 percent for the entire appeal period as, in accordance with 38 C.F.R. § 4.59, he has painful and, as recently shown, limited right ankle motion with X-ray evidence of degenerative changes.  While the record is devoid of evidence addressing the severity of the Veteran's right ankle disability prior to the February 2009 VA examination, at such time, he indicated that he had repetitive problems and experienced intermittent pain in the right ankle.  Likewise, on examination, he had right ankle pain, decreased speed of motion, swelling, tenderness, and flare-ups.  In addition, at the recent examination in 2010, there is evidence of functional loss resulting in moderate limitation of motion due to pain and instability.  Moreover, while X-rays did not confirm the presence of degenerative changes until February 2009, the Board will resolve all doubt in his favor, and find that, for the entire appeal period, the Veteran's right ankle disability results in pain that, pursuant to 38 C.F.R. § 4.59, warrants a compensable rating.  See also Burton, supra.  However, a rating in excess of 10 percent is not warranted for the below reasons.

As an initial matter, as the Veteran has X-ray evidence of degenerative changes, his right ankle disability is rated pursuant to Diagnostic Code 5271, which contemplates limitation of ankle motion.  In this regard, the Veteran has herein been assigned a 10 percent rating for such disability under Diagnostic Code 5271 based on functional loss that more nearly approximates moderate limitation of ankle motion, as opposed to marked limitation of motion.  Specifically, at the 2009 VA examination, the Veteran had full dorsiflexion and plantar flexion of the right ankle, even after repetitive testing of motion.  At examination in 2010, he had half of normal dorsiflexion, i.e., to 10 degrees, and almost three-fourths of normal plantar flexion, i.e., to 30 degrees.  However, objectively, there was no pain on motion and no pain upon repetitive motion as well as no additional loss of motion after repetitive motion testing.  Therefore, the Board finds that such does not more nearly approximate functional loss consistent with marked limitation of ankle motion, even in contemplation of pain, weakened movement, excess fatigability, or incoordination.  See DeLuca, supra; Mitchell, supra.

In this regard, the Board notes that, at the recent examination in 2010, the Veteran had many subjective complaints; however, there is no clinical evidence of weakness, fatigability, and incoordination of the right ankle that would otherwise warrant assigning a higher rating based functional loss resulting in limitation of motion.  Moreover, while the recent 2010 examination also found some instability of the right ankle, for which the Veteran now occasionally uses an ankle brace, there was no evidence of abnormal motion or malalignment.  In fact, such abnormality findings on the 2010 examination are related to the Veteran's now service-connected bilateral pes planus, which is separately rated and assigned a 10 percent rating.  To consider the symptoms due to the pes planus in evaluating the service-connected right ankle disability would result in pyramiding, i.e., double compensation, which is prohibited under 38 C.F.R. § 4.14.  See also Esteban, supra.

Moreover, there is no evidence that the Veteran has ankylosis of the subastragalar or tarsal joint or ankylosis of the right ankle.  In this regard, as discussed in the preceding paragraph, he has motion, albeit limited as of the 2010 VA examination, in the right ankle.  Additionally, he has not had an astragalectomy.  Further, while the 2010 VA examination revealed a deformity of the right ankle consisting of valgus angulation of the os calcis, there is no malunion of the os calcis or the astragalus.  Furthermore, as noted at the 2010 VA examination, such deformity resulted in tenderness with palpation and movement to the correct position.  As discussed previously, the Veteran's 10 percent rating under Diagnostic Code 5271 contemplates symptomatology, to include tenderness, that results in moderate limitation of ankle motion.  Therefore, the symptoms resulting from the os calcis deformity are contemplated in the Veteran's 10 percent rating and, therefore, he is not entitled to a higher or separate rating under Diagnostic Code 5273 as such would be tantamount to pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.       

Therefore, in consideration of the Veteran's total disability picture with respect to his right ankle disability, the Board finds that, for the entire appeal period, such symptomatology results in functional loss that most nearly approximates moderate limitation of right ankle motion.   

In reaching such determination, the Board notes that, at examination in 2009 and 2010, the Veteran had some moderate impairment in several aspects of the activities of daily living and some mild impairment in other aspects of the activities of daily living.  However, as recently as the 2010 examination, his gait was normal, even though his weight-bearing was abnormal due to the service-connected bilateral pes planus (which may not be considered for rating the service-connected right ankle disability).  The evidence also does not show that he has any weakness due to the right ankle disability.  

Additionally, in addressing the Veteran's subjective complaints, e.g. severe flare-ups of pain, the Board notes that at the Veteran has reported that his job duties were changed because of his ankle disability.  However, the assignment of a compensable rating, in this case 10 percent, encompasses the average impairment of earning capacity.  Also, he has reported that he has not missed any work due to the right ankle disability.   The Veteran has also reported that he had to stop being a referee in soccer matches due to the right ankle disability but, on the other hand, he subsequently reported that this was because of his claimed pulmonary disability without indicating or even suggesting that his right ankle disability play a role in this.  At the 2010 VA examination he had multiple complaints but the only symptoms that have been objectively confirmed on the VA examinations are giving way or instability, pain, swelling, and decreased joint speed.  

Therefore, the Board concludes that overall, the evidence does not show that the Veteran has such functional loss as to more nearly approximate marked limitation of motion of the ankle, ankylosis of the ankle in plantar flexion, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus with marked deformity, an astragalectomy, or impairment of the tibia or fibula.  38 C.F.R. §§ 4.40, 4.45. and 4.59.  See Mitchell, DeLuca, supra.  In this regard, the VA examiners have not noted additional limitation with repetitive motion.  Moreover, neither examiner described any symptomatology tantamount to any ankylosis of the ankle.  Likewise, neither of the VA rating examinations found any incoordination, despite the Veteran's reportedly using a brace at times.  Also, both VA rating examinations found that the Veteran's gait was normal.  

Thus, an evaluation higher than 10 percent for the service-connected right ankle disability at any time during the relevant time period of this appeal.  Hart, supra.  Therefore, as his right ankle symptomatology has been stable throughout the appeal period, assigning staged ratings is not warranted.  Id.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle DJD with the established criteria found in the rating schedule.  The Veteran's primary complaints and symptoms of the right ankle of pain, instability, and limitation of motion, all of which are addressed in the applicable diagnostic codes.  Therefore, the Board finds that the Veteran's right ankle disability is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his right ankle disability that are not addressed by the rating schedule.  His reported difficulty squatting, running, and prolonged standing are encompassed in the rating factors that must be considered in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Specifically, the rating criteria for the right ankle disorder contemplate the impairment from the symptoms of which he complains, i.e., interference with joint function and this is encompassed in the award of the 10 percent rating.  The governing rating criteria encompass a wide range of signs and symptoms and the service-connected disorder require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires the application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the Board notes that, the Veteran has not reported having missed work due to the right ankle disability and he has maintained full time employment.  As such, the Board finds that there is no evidence of disability causing marked interference with employability.  Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none).  Id.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence documents that the Veteran has been employed on a full time basis throughout the appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right ankle disability at any time during the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

For the entire appeal period, a rating of 10 percent, but no higher, for right ankle DJD is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


